 


109 HR 3475 IH: To require the prompt review by the Secretary of the Interior of Petition No. 120 for Federal recognition of the Amah Mutsun of Mission San Juan Bautista as an Indian tribe, and for other purposes.
U.S. House of Representatives
2005-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3475 
IN THE HOUSE OF REPRESENTATIVES 
 
July 27, 2005 
Mr. Honda introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To require the prompt review by the Secretary of the Interior of Petition No. 120 for Federal recognition of the Amah Mutsun of Mission San Juan Bautista as an Indian tribe, and for other purposes. 
 
 
1.Prompt consideration of Petition No. 120 requesting Federal recognition of the Amah Mutsun of Mission San Juan Bautista as an Indian tribe 
(a)Time period for proposed findingNot later than 6 months after the date of the enactment of this Act, the Secretary shall publish a proposed finding with respect to Petition No. 120 for Federal recognition of the Tribe consistent with part 83 of title 25, Code of Federal Regulations. 
(b)Time period for final determinationNot later than 1 year after the date of the enactment of this Act, the Secretary shall publish a final determination with respect to Petition No. 120 for Federal recognition of the Tribe consistent with part 83 of title 25, Code of Federal Regulations. 
(c)Number of members not a factorThe number of persons listed on the membership roll for Petition No. 120 for Federal recognition of the Tribe shall not be taken into account in considering the petition, except that the Secretary may review the eligibility of individual members or groups listed in the petition in accordance with the provisions of part 83 of title 25, Code of Federal Regulations. 
(d)Effect of failure to complyIf the Secretary fails to publish a proposed finding required by subsection (a) or a final determination required by subsection (b) by the end of the time period required for the proposed finding or final determination by such subsections, the Tribe may seek in the appropriate United States district court a determination by the court of whether the Tribe should be recognized as an Indian tribe in accordance with the criteria specified in section 83.7 of title 25, Code of Federal Regulations. In any such action, the court shall treat such failure by the Secretary as final agency action. 
(e)Review of adverse decisionIf the final determination required by subsection (b) refuses to recognize the Tribe as an Indian tribe, the Tribe may seek, during the 1-year period beginning on the date on which the final determination is published, a review of the determination in the appropriate United States district court, notwithstanding the availability of other administrative remedies. 
(f)No change in criteriaNothing in this Act shall be construed to change the criteria established by the Department of the Interior to determine whether or not a petitioner meets the requirements to be a federally recognized Indian tribe. 
(g)DefinitionsFor the purposes of this Act, the following definitions apply: 
(1)TribeThe term Tribe means the Indian tribe known as the Amah Mutsun of Mission San Juan Bautista, whose petition for Federal recognition as an Indian tribe has been designated Petition No. 120 by the Secretary, and all members thereof whose names appear on the Tribe’s membership roll submitted to the Secretary. 
(2)SecretaryThe term Secretary means the Secretary of the Interior, or a designee of the Secretary. 
 
